— Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered October 2, 2012. The order, inter alia, denied the motion of defendants to dismiss the complaints.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the motions are granted and the complaints are dismissed without prejudice.
Same memorandum as in Green v Associated Med. Professionals of NY, PLLC (111 AD3d 1430 [2013). Present — Smith, J.P, Centra, Fahey and Whalen, JJ.